Citation Nr: 0825632	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-34 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
suboccipital headaches due to head trauma.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine, which, in pertinent 
part, granted service connection for suboccipital headache 
disorder due to head trauma and assigned a 10 percent rating, 
effective March 16, 2004.  The August 2005 rating decision 
also denied service connection for a lower back disability.  
The veteran appealed both the 10 percent rating for his 
service-connected headache disorder, as well as the denial of 
service connection for his low back disability.  
Subsequently, the RO granted service connection for chronic 
low back strain.  As this represents a full grant of the 
benefits sought on appeal with respect to the veteran's low 
back disability, it is not currently before the Board.


FINDING OF FACT

The veteran's suboccipital headache disorder due to head 
trauma is manifested by complaints of headaches which occur 
once to three times a week; at no time has the veteran been 
diagnosed with multi-infarct dementia or any neurological 
disability such as hemiplegia, epileptiform seizures, or 
facial nerve paralysis, and the preponderance of the 
competent evidence fails to reflect a diagnosis of migraines. 


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
suboccipital headaches 
due to head trauma are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045; 
38 C.F.R. § 4.130, Diagnostic Code 9304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a September 2004 letter, issued prior to the 
decision on appeal, the RO, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  A May 2007 letter addressed his claim for a higher 
rating, and the distribution in the duties of providing the 
pertinent evidence.  The letter advised the veteran of the 
types of evidence to submit, such as statements from his 
doctor, statements from other individuals describing their 
observations, or his own statement describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  In addition, the letter advised the veteran of 
the type of evidence needed to establish a disability rating, 
including evidence addressing the impact of his condition on 
employment and the severity and duration of his symptoms, as 
well as the evidence the needed to establish an effective 
date.  Id.  The veteran was provided with the rating criteria 
to establish disability ratings for his suboccipital 
headaches due to head trauma in the August 2006 statement of 
the case.  The claim was last readjudicated in June 2007.  
Id.

In any event, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, and hearing testimony.  
Moreover, in a May 2007 correspondence, the veteran indicated 
that he had no further evidence or information to submit.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran's representative made 
arguments at the RO hearing in January 2007 which demonstrate 
actual knowledge of the rating criteria.  Furthermore, the 
veteran was an active participant in the claims process by 
testifying at the RO hearing and responding to notices.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service-connected suboccipital headaches due to 
head trauma are rated as 10 percent disabling pursuant to 
Diagnostic Code 8045 throughout the initial evaluation 
period.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under 38 C.F.R. § 4.130, 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2007).

Thus, Diagnostic Codes 8045 and 9304 are specifically 
applicable to the veteran's claim for an increased rating and 
preclude the assignment of more than a 10 percent rating in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  No diagnosis of dementia has 
ever been rendered, and the veteran does not allege such.  
Notably, the VA neurologist who authored a November 2006 note 
indicated that the veteran was alert and oriented to time, 
place, and person.  The August 2007 VA examiner also noted 
that the veteran was alert and oriented.  Although the 
medical evidence reveals that the veteran currently has some 
difficulty with memory due to his headaches, he does not 
suffer from multi-infarct dementia.  The medical evidence 
also shows that the veteran does not currently suffer from, 
nor has he ever suffered from, any neurological disorders 
such as hemiplegia, epileptiform seizures, or facial nerve 
paralysis.  

Moreover, the veteran is currently service-connected for 
major depressive disorder which contemplates symptoms of 
memory loss, sleep disorder, and difficulty concentrating.  
Thus, such symptoms cannot be considered when evaluating his 
headache disorder.  38 C.F.R. § 4.14 (the evaluation of the 
same manifestation under different diagnoses is to be 
avoided).  
.
Consequently, the Board finds that the veteran's service-
connected suboccipital headaches due to head trauma do not 
warrant more than a 10 percent rating under Diagnostic Code 
8045 at any time during the course of the claim.

The Board has also considered whether the veteran's headaches 
would be more appropriately rated under Diagnostic Code 8100 
for migraine headaches.  However, for the reasons that 
follow, the Board finds that the veteran is appropriately 
rated under Diagnostic Code 8045.  

In this regard, the Board notes that the medical evidence 
reflects that in February 2005 the veteran denied a history 
of headaches, to include migraines.  A July 2005 VA 
examination noted the veteran reporting intermittent 
headaches occurring one to two times per week which were 
sudden in onset and manifested by throbbing discomfort and 
muscle tightness.  The headaches last one to four hours.  
There was no visual or auditory aura and no photophobia or 
phonophobia.  He occasionally has nausea but his headaches do 
not radiate.  It was noted that the headaches were not 
incapacitating and that he had learned to work through them.  
The veteran was diagnosed with suboccipital headache disorder 
related to head trauma.  In October 2005 the veteran reported 
a worsening of his headaches.  He stated that he will not 
have headaches for several days, then he will have headaches 
several days in a row.  A November 2005 CT scan of the head 
was unremarkable.  A February 2006 outpatient report noted 
the headaches were much better on Relafen.  A neurological 
consult in March 2006 noted the veteran reporting headaches 
occurring three to four times per day which were manifested 
by throbbing, pulsating pressure.  They can occur any time of 
day and the duration varies.  He reported that at times 
normal activities have to be discontinued with bed rest being 
necessary.  The impression at that time was tension vascular 
headaches with an element of depression.  An October 2006 VA 
nursing note indicates that medication taken for his back 
helped his "migraines."  

At the January 2007 RO hearing the veteran stated that he has 
two to three headaches a week, which sometimes require him to 
rest.  He takes several medications to help relieve the 
headaches.    

The Board notes that the veteran has not been diagnosed with 
migraine headaches.  Although an October 2006 outpatient note 
by a nurse noted that medication for his back disorder helped 
his "migraines," such note was merely to report an 
incidental finding that the back medication was also helping 
his headaches.  No clinical findings or examination were 
provided at that time.  Moreover, neurological work-ups and 
VA examinations did not identify his headache disorder as 
migraines.  Rather, he was diagnosed with suboccipital 
headaches or tension vascular headaches.  The July 2005 VA 
examiner noted that there were some attributes of the 
headache pain that indicate that muscle tension may be the 
underlying etiology.  The examiner reviewed the claims file 
in conjunction with the examination.  Thus, the Board accords 
greater weight to the diagnoses rendered on the VA 
examination and neurology consult than to the unsupported 
statement by the nurse.

Moreover, while the veteran has reported that sometimes he 
has to lie down because of his headaches, an August 2007 
examination noted that the veteran has lost no time from work 
in the past 12 months.  Moreover, outpatient treatment 
records primarily reflect treatment for disorders other than 
his headaches, with only a few reports mentioning his 
headaches.  Such findings preponderate against a conclusion 
of prostrating migraine headaches.  The Board accords more 
probative weight to the medical findings than the veteran's 
contentions of the severity of his disorder.  Upon 
consideration of the evidence as a whole, the preponderance 
of the evidence is against a finding that the veteran suffers 
from dementia or migraine headaches as a result of his head 
injury to warrant an evaluation in excess of the 10 percent 
appropriately assigned under Diagnostic Code 8045.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) with regard to the veteran's increased rating 
claim.  The threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Diagnostic Code 8045 
contemplates evaluating neurological disability and 
subjective complaints surrounding head trauma, and directs 
that more severe disability manifested by multi-infarct 
dementia be evaluated under Diagnostic Code 9304.  Thus, the 
rating schedule provides for the headache symptoms currently 
shown by the evidence.  His disability picture is therefore 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  To the extent the veteran's reported 
headache symptoms are deemed not reflected by the rating 
criteria, his headaches have not been shown to require 
frequent hospitalization or to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Consequently, referral for extraschedular 
consideration is not warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
suboccipital headaches due to head trauma is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


